       Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 1 of 19 PageID #:1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
               v.                                     )         No.
                                                      )
FUNDS IN THE AMOUNT OF $65,000                        )
UNITED STATES CURRENCY; and                           )
                                                      )
FUNDS IN THE AMOUNT OF                                )
$23,790 UNITED STATES CURRENCY,                       )
                                                      )
                      Defendants.                     )         JURY TRIAL DEMANDED

                       VERIFIED COMPLAINT FOR FORFEITURE

        COMES NOW, before this honorable Court, Plaintiff, United States of America, by and

through its undersigned counsel, and pursuant to the provisions of Federal Rules of Civil

Procedure, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

(“Fed. R. Civ. P. Supp.”) G(2), respectfully, to bring this Verified Complaint for Forfeiture In

Rem.

        Plaintiff hereby alleges as follows:

                                         Nature of the Action

        1.     This is a civil action brought to forfeit property seized by the United States

government for violations of federal law that provide for the seizure, forfeiture, and disposal of

certain property to the United States.

        2.     This action is an in rem legal proceeding against property, not against an individual,

to determine rights in the property that are conclusive against the entire world.
      Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 2 of 19 PageID #:2



        3.      This civil action in rem is brought to forfeit property pursuant to the provisions of

21 U.S.C. § 881(a)(6), 18 U.S.C. §§ 981(a)(1)(A), and 981(a)(1)(C), because it: (1) was involved

in, (2) was used or intended to be used to facilitate, (3) was furnished or intended to be furnished

in exchange for, or (4) is proceeds (or property) traceable to, a “specified unlawful activity” as

defined by 18 U.S.C. § 1956(c)(7)(A).

        4.      Based upon the facts and circumstances herein set forth, Plaintiff prays: (1) that

process issue for an arrest warrant in rem for the subject property; (2) that notice be given to all

parties to appear and show cause why forfeiture should not be decreed; (3) that this Court enter a

judgment of forfeiture to the United States; and (4) that this Court grant Plaintiff all other relief as

it may deem just and proper, together with the costs and disbursements of this action.

        5.      This complaint is verified by the attached affidavit of Drug Enforcement

Administration (“DEA”) Task Force Officer Scott Opelt (“TFO Opelt”), which is fully

incorporated herein.

                                       The Defendant In Rem

        6.      The Defendant in rem consists of the following property:

                •   $65,000 (sixty-five thousand dollars); and

                •   $23,790 (twenty three thousand, seven hundred and ninety dollars) in United

                    States currency.

(Hereinafter, the “subject property”).

        7.      The subject property was seized on October 15, 2018, by the Drug Enforcement

Administration (“DEA”) Group 24 Task Force (“Group 24”) operating out of O’Hare International




                                                   2
      Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 3 of 19 PageID #:3



Airport in Chicago, Illinois (“O’Hare Airport”), to which Task Force Officer Scott Opelt (“TFO

Opelt”) is assigned.

        8.      The subject property is currently in the custody of the United States Marshals

Service.

                                     Jurisdictional Statement

        9.      This Court has jurisdiction over an action commenced by the United States of

America, and pursuant to 28 U.S.C. § 1355(a) because this is an action for forfeiture.

        10.     This Court has in rem jurisdiction over the subject property pursuant to 28 U.S.C.

§ 1355(b)(1)(A) because acts or omissions giving rise to forfeiture occurred in this district, and

pursuant to 28 U.S.C. § 1395(a) (via 28 U.S.C. § 1355(b)(1)(B)) because the subject property is

located in this district.

        11.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1)(A) because acts

or omissions giving rise to the forfeiture occurred in this district, and pursuant to 28 U.S.C. § 1395

(via 28 U.S.C. § 1355(b)(1)(B)) because the subject property is located in this district.

                                           Basis for Forfeiture

        12.     The subject property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6)

because it: (1) was “furnished or intended to be furnished” in exchange for a controlled substance

or listed chemical in violation of Title II of the Comprehensive Drug Abuse Prevention and Control

Act of 1970, 21 U.S.C. §§ 801, et seq. (the “Controlled Substances Act”), (2) represents “proceeds

traceable” thereto, or (3) was “used or intended to be used to facilitate” a violation thereof. See 21

U.S.C. § 881(a)(6).




                                                  3
      Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 4 of 19 PageID #:4



       13.     The subject property is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A)

because it: (1) was “involved in,” or (2) is “property traceable” to, a transaction or attempted

transaction in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit, “dealing in a controlled

substance” under 18 U.S.C. § 1961(1)(A) and “interstate and foreign travel or transportation in aid

of racketeering enterprises” under 18 U.S.C. § 1952 – “specified unlawful activit[ies]” under 18

U.S.C. § 1961(1)(A) (by way of 18 U.S.C. § 1956(c)(7)(A)).

       14.     The subject property is subject to forfeiture pursuant to 21 U.S.C. § 981(a)(1)(C)

because it constitutes or is derived from “proceeds traceable” to “dealing in a controlled substance”

under 18 U.S.C. § 1961(1)(A) and “interstate and foreign travel or transportation in aid of

racketeering enterprises” under 18 U.S.C. § 1952 – “specified unlawful activit[ies]” under 18

U.S.C. § 1961(1)(A) (by way of 18 U.S.C. § 1956(c)(7)(A)).

                                        Summary of Facts

       15.     On October 15, 2018, DEA Group 24 conducted a consensual interview and

search at O’Hare Airport, which led to the discovery and seizure of the subject property from

Mark Anthony Scerbo (“Scerbo”), a passenger traveling alone on a first class, one-way ticket via

United Airlines flight UA224 from Albany, New York to Chicago, Illinois with a connecting

flight from Chicago, Illinois to San Francisco, California and an additional connecting flight too

Eureka, California.

       16.     A police canine certified with the National Police Canine Association (NPCA)

demonstrated as a positive alert on the subject property, indicating the presence of one of five

odors he is trained to detect.

       17.     Based upon the experience of DEA Group 24 officer, including TFO Opelt, and


                                                 4
         Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 5 of 19 PageID #:5



the totality of the circumstances further described below, the subject property was seized for

forfeiture.



                                                         Facts

    I.          Airport Interdiction and Discovery of the Subject Property

                   A. Overview of DEA Group 24 at O’Hare

          18.      This Complaint describes an investigation conducted by members of DEA Group

24 at O’Hare Airport, to which TFO Opelt is a member.

          19.      The primary responsibility of Group 24 is to investigate crimes involving the use

of commercial airlines and shipping companies to transport illegal drugs and drug proceeds.

          20.      Based upon the experience of Group 24 investigators and in similar investigations

across the United States, it is common knowledge that cities in the mid-west and east coast are

demand locations for illicit drugs.

          21.      States such as California is considered a source location due to its close proximity

to the border of Mexico and established drug transportation routes.

          22.      Person(s) involved in the illegal drug trade, often hire couriers to transport drugs

and or proceeds from the sale of drugs by utilizing commercial airlines and shipping companies.

          23.      In an effort to identify and disrupt potential drug and/or money couriers related to

drug organizations and criminal syndicates, investigators utilize a variety of resources, including

confidential informants, suspicious flight itineraries, other law enforcement agencies, and prior

knowledge of criminal activity or intelligence.

          24.      Factors that constitute suspicious flight itineraries include airfare purchase at the


                                                     5
      Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 6 of 19 PageID #:6



counter immediately prior to departure or short notice reservations for one-way travel,

sometimes paid in cash.

   25. In addition, Group 24 investigators know it is common for couriers to utilize a third

party credit card to purchase airfare and to provide inaccurate or not in-service telephone

numbers to airline companies.

   26. Couriers travel with minimal or no luggage and often attempt to board the aircraft at the

last possible moment.

   27. Drug and/or money couriers utilize these techniques in an attempt to conceal their

identities from law enforcement and minimize their exposure to commercial airlines.

       B. Interview with Passenger Scerbo

       28.      On October 15, 2018, law enforcement acted on information provided by a

Confidential Source (CS) with regard to the suspicious travel itinerary of Scerbo.

       29.      The ticket was purchased two days prior by Individual A on October 13, 2018.

       30.      Based upon the training and experience of Group 24 investigators, illegal drug

couriers often purchase airline tickets one day or so prior to the scheduled departure.

       31.      Group 24 investigators also know San Francisco, California, and the central

California region in particular, to be a known source area for illegal drug trafficking.

       32.      Further, Group 24 investigators also know that those who transport illegal drugs,

or the proceeds of illegal drug trafficking, often keep them on their person or accompanying bags

or suitcases.

       33.      As such, Group 24 investigators sought to interview Scerbo prior to boarding

United Airlines flight UA1825.


                                                  6
      Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 7 of 19 PageID #:7



         34.      At approximately 12:15p.m., Group 24 investigators established surveillance near

terminal 1, United Airlines gate C11 at O’Hare Airport, the gate for the outbound United

Airlines flight UA1825, in an attempt to interview Scerbo.

         35.      At the time, the investigators were dressed in civilian clothing with no weapons,

radios, or other law enforcement paraphernalia visible.

         36.      Shortly thereafter, TFO Opelt approached a male subject believe to be Scerbo on

the jet bridge.

         37.      TFO Opelt identified himself as law enforcement by displaying credentials and

badge.

         38.      The unknown male was told by TFO Opelt that he was not under arrest and was

not in any kind of trouble.

         39.      At that time, TFO Opelt asked the male subject if he was Mark Scerbo, and the

male replied “yes”.

         40.      Scerbo agreed to speak with officers after being asked by TFO Opelt.

         41.      TFO Opelt asked to see a form of photo identification and a boarding pass.

         42.      Scerbo produced a New York driver’s license bearing the name Mark A. Scerbo,

which bore a photo likeness.

         43.      TFO Opelt noted the information and handed the identification back to Scerbo.

         44.      When asked where and the purpose of his travel, Scerbo stated he was traveling to

San Francisco and Eureka, California.

         45.      TFO Opelt asked Scerbo was he traveling for business or pleasure, Scerbo

advised both.


                                                   7
        Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 8 of 19 PageID #:8



         46.   Scerbo advised he was traveling to visit his daughter in California.

         47.   TFO Opelt asked Scerbo what type of business he had in California, Scerbo

advised he was in the marijuana business in California.

         48.   When asked if he had any checked luggage for the flight, Scerbo advised he had

two checked bags.

         49.   Scerbo was carrying a black shoulder bag.

         50.   TFO Opelt asked if he had anything in any of his bags that would have caused

questioning by a screener, Scerbo advised he did not.

         51.   When asked by TFO Opelt if his bags contained anything with wires or switches,

Scerbo advised he did have some old headphones with loose wires that an airline employee had

questioned in his trip as they were hanging out of one of his checked bags. Scerbo advised he

had tucked the wire inside at the request of the employee.

         52.   TFO Opelt asked Scerbo if he was carrying any weapons of any kind. Scerbo

replied he was not.

         53.   When asked, Scerbo advised he was not carrying any illegal drugs or carrying

prescription medication not in his name.

         54.   TFO Opelt asked Scerbo if he was carrying any large amounts of United States

Currency. Scerbo hesitated, and failed to respond initially.

         55.   Scerbo advised he had approximately $40,000. TFO Opelt asked Scerbo if the

currency was in his checked bags or his carry on should bag. Scerbo advised it was in his checked

bags.




                                                 8
      Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 9 of 19 PageID #:9



       56.     TFO Opelt asked Scerbo the purpose for carrying such a large amount of money.

Scerbo advised it was to purchase a commercial “Flexmod” structure.

       57.     TFO Opelt asked Scerbo the purpose of the structure. Scerbo advise it was a secure

building for the processing of cannabis.

       58.     When asked how he had obtained the currency, Scerbo advised he had received a

loan from “a guy who is worth millions.” Scerbo declined to identify the “guy”.

               C. Discovery of Subject Property

       59.     TFO Opelt asked Scerbo if officers could search his bags to verify his statements.

Scerbo provided verbal consent to search his bags.

       60.     Scerbo handed his carry-on shoulder bag to DEA Task Force Officer Anthony

Terranova. TFO Terranova searched Scerbo black shoulder bag in front of him, and initially

located one bundle of United States Currency in a side pocket.

       61.     TFO Terranova asked Scerbo if that was all of the United States Currency in the

bag. Scerbo indicated it was.

       62.     Two additional bundles of United States Currency was located by TFO Terranova

inside a yellow envelope inside the bag.

       63.     TFO Terranova asked Scerbo how much currency was in the bag. Scerbo indicated

$20,000.

       64.     Scerbo was advised by TFO Terranova that the envelope appeared to be $20,000

and then asked how much more was in the side pocket of the bag. Scerbo advised the currency in

the envelope was $20,000, but the currency in the side pocket was his.




                                               9
    Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 10 of 19 PageID #:10



       65.       TFO Opelt asked Scerbo if the United States Currency in his shoulder bag was in a

part of the $40,000 he had initially indicated. Scerbo advised it was in addition to the $40,000 he

had indicated.

       66.       Scerbo advised he had documentation of having withdrawn the United States

Currency from a bank. Scerbo advised he had some documentation with him, and there was

additional documentation in his checked bags with the United States Currency there.

       67.       TFO Opelt was given receipts from Bank of America to review, showing a $35,000

deposit to his personal account with a previous balance of $96.08. The receipt showed two wire

transfers out of the account for $5,000 and $30,000.

       68.       Scerbo also presented TFO Opelt with a wire transfer receipt in the amount of

$29,482 from himself to Flexmod LLC on 10/2/2018. None of the documentation in any way

showed a source of the United States Currency.

       69.       TFO Opelt asked Scerbo if he had any employment in his home state of New York.

Scerbo advised he was a yoga instructor and involved in properties.

       70.       TFO Opelt asked if Scerbo meant real estate. Scerbo advised not really.

       71.       Scerbo was advised that the currency was being seized pending additional

investigation.

                 D. Scerbo’s Departure and Seizure at San Francisco International Airport

       72.       TFO Opelt asked Scerbo if he would likek to board his flight or come to the DEA

O’Hare office for a receipt.

       73.       Scerbo was advised he was still not under arrest, and he was still free to leave.

Scerbo advised he wished to board his flight to San Francisco.


                                                 10
    Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 11 of 19 PageID #:11



       74.     TFO Terranova learned that United Airlines had forwarded Scerbo’s checked bags

on an earlier flight to San Francisco flight UA499.

       75.     Scerbo was advised a search of his bags would be conducted in San Francisco by

DEA agents at that location. Scerbo advised he understood and granted verbal consent for the

search in San Francisco.

       76.     TFO Terranova asked Scerbo if he was certain the checked bags contained $40,000

United States Currency. Scerbo advised he was certain.

       77.     DEA Task Force Officer Blake Molyneux at San Francisco International Airport

was contacted by TFO Terranova advising him of the events that occurred with Scerbo.

       78.     When Scerbo’s bags arrived in San Francisco, California they were searched by

TFO Molyneux. TFO Molyneux located $65,000 United States Currency.

       79.     Scerbo and the United States Currency were photographed. Scerbo was left with

$331.00 for humanitarian reasons and boarded his flight to San Francisco.

       80.     A receipt for the United States Currency seized from Scerbo’s carry-on shoulder

bag was prepared and sent to Scerbo’s home address by certified mail.

               E. Canine Examination of the Subject Property

       81.     TFO Terranova utilized the Glen Ellyn Police Department certified narcotics

detection canine, Madden, to examine the currency in Scerbo’s possession.

       83.     Madden was last certified on October 2, 2018 by the Chicago Police Department.

       84.     Madden is trained and certified to detect five odors: (1) marijuana, (2) cocaine, (3)

heroin, (4) ecstasy, and (5) methamphetamine.




                                                11
    Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 12 of 19 PageID #:12



        85.    If at any time during a search Madden smells one of the five odors he is trained to

detect, Madden will alert with an active/passive alert at the area where he smells the odor.

        86.    Madden’s search sniff was conducted on October 15, 2018 at the storage warehouse

near the DEA Office at O’Hare Airport.

        87.    At the time of the search/sniff at the storage warehouse, there were lockers, a chain-

link fence, a storage cage area, and a milk crate. Madden did not alert meaning this area was free

from the odor of narcotics. TFO Opelt then placed the suspect United States Currency within this

same area.

        88.    TFO Terranova directed Madden to search/sniff, and Madden alerted by sniffing

intensely on and around the United States Currency exhibiting a change of behavior. Madden sat

and stared at the milk crate, pinpointing the source of narcotic odor. TFO Opelt advised that was

the location of Scerbo’s currency.

               F. Criminal History of Scerbo

        89.    On December 23, 2004, Scerbo was convicted in the United States District Court

for the District of Pennsylvania, Western District, of conspiracy to possess with intent to distribute

a controlled substance pursuant to Title 21, United States Code, Section 846.

        90.    Scerbo was sentenced to 57 months incarceration and to a term of 3 years of

supervised upon release from imprisonment. On May 5, 2009, Scerbo probation was transferred

to the Northern District of New York Main Office Syracuse, revoking his supervised release twice

and sentencing him additional months of imprisonment, with a self-surrender date of February 23,

2012.




                                                 12
    Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 13 of 19 PageID #:13



       91.     Most recently, Scerbo was arrested in April 2018 in New York for felony controlled

substance and felony traffic violations.

       III. Administrative Forfeiture Proceeds

       92.     On November 6, 2018, DEA initiated administrative forfeiture proceedings against

the currency seized from Scerbo at O’Hare and San Francisco Airport by mailing a Notice Letter

and Notice of Seizure to all potential interest holders by certified mail.

       93.     On December 11, 2018, Scerbo through his attorney Jonathan M. Brayman filed an

administrative claim with DEA for funds in the amounts of $65,000 and $23,790.

       94.     On December 17, 2018, DEA referred this matter to the United States Attorney’s

Office in Chicago to initiate judicial forfeiture proceedings.

                                       First Cause of Action

       95.     Plaintiff repeats and realleges the averments in paragraphs one through 94 as

   though fully set forth herein.

       96.     For the reasons set forth above, the subject property is subject to forfeiture

pursuant to 21 U.S.C. § 881(a)(6) because it: (1) was “furnished or intended to be furnished” in

exchange for a controlled substance or listed chemical in violation of Title II of the

Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. §§ 801, et seq. (the

“Controlled Substances Act”), (2) represents “proceeds traceable” thereto, or (3) was “used or

intended to be used to facilitate” a violation thereof. See 21 U.S.C. § 881(a)(6).

       97.     Pursuant to 21 U.S.C. § 881(a)(6), “[a]ll moneys, negotiable instruments,

securities, or other things of value furnished or intended to be furnished by any person in

exchange for a controlled substance or listed chemical in violation of [21 U.S.C. §§ 801-904], all

proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities
                                               13
     Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 14 of 19 PageID #:14



used or intended to be used to facilitate any violation of [thereof]” are subject to forfeiture to the

United States. Id.

                                       Second Cause of Action

    98.    Plaintiff repeats and realleges the averments in paragraphs one through 94 as though

fully set forth herein.

    99.     For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(A) because it: (1) was “involved in,” or (2) is “property traceable” to, a

transaction or attempted transaction in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit,

“dealing in a controlled substance” a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A)

(by way of 18 U.S.C. § 1956(c)(7)(A)).

    100. Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in a

transaction in violation of 1956, 1957 or 1960 of [Title 18], or any property traceable to such

property,” is subject to forfeiture to the United States.

    101. Pursuant to 18 U.S.C. § 1956:

              (3)Whoever, with the intent—
              (A) to promote the carrying on of specified unlawful activity;
              (B) to conceal or disguise the nature, location, source, ownership, or control of
          property believed to be the proceeds of specified unlawful activity; or
              (C) to avoid a transaction reporting requirement under State or Federal law,
          conducts or attempts to conduct a financial transaction involving property
          represented to be the proceeds of specified unlawful activity, or property used to
          conduct or facilitate specified unlawful activity, shall be fined under this title or
          imprisoned for not more than 20 years, or both.

    102. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    103. The list of offenses under § 1961(1)(A) are further defined as “racketeering activity,”


                                                   14
     Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 15 of 19 PageID #:15



and include “any act or threat involving . . . dealing in a controlled substance or listed chemical

(as defined in section 102 of the Controlled Substances Act), which is chargeable under State law

and punishable by imprisonment for more than one year[.]” See 18 U.S.C. § 1961(1)(A).

                                       Third Cause of Action

    104. Plaintiff repeats and realleges the averments in paragraphs one through 94 as though

fully set forth herein.

    105. For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(A) because it: (1) was “involved in,” or (2) is “property traceable” to, a

transaction or attempted transaction in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit,

interstate and foreign travel or transportation in aid of racketeering enterprises in violation of 18

U.S.C. § 1952, a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way of 18

U.S.C. § 1956(c)(7)(A)).

    106. Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in a

transaction in violation of 1956, 1957 or 1960 of [Title 18], or any property traceable to such

property,” is subject to forfeiture to the United States.

    107.        Pursuant to 18 U.S.C. § 1956:

                (3) Whoever, with the intent—
                (A) to promote the carrying on of specified unlawful activity;
                (B) to conceal or disguise the nature, location, source, ownership, or control
                    of property believed to be the proceeds of specified unlawful activity;
                    or
                (C) to avoid a transaction reporting requirement under State or Federal law,
                conducts or attempts to conduct a financial transaction involving property
                    represented to be the proceeds of specified unlawful activity, or
                    property used to conduct or facilitate specified unlawful activity, shall
                    be fined under this title or imprisoned for not more than 20 years, or
                    both.

    108. The term “specified unlawful activity” means “any act or activity constituting
                                              15
     Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 16 of 19 PageID #:16



an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    109. The list of offenses under § 1961(1)(A) are further defined as “racketeering activity,”

and include “any act which is indictable under . . . section 1952[.]” See 18 U.S.C. § 1961(1)(A).

    110. Section 1952(a) describes the following as an indictable act:

        (a) Whoever travels in interstate or foreign commerce or uses the mail or any
        facility in interstate or foreign commerce, with intent to—
         (1) distribute the proceeds of any unlawful activity; or
         (2) commit any crime of violence to further any unlawful activity; or
         (3) otherwise promote, manage, establish, carry on, or facilitate the promotion,
        management, establishment, or carrying on, of any unlawful activity[.]

18 U.S.C. § 1952(a).

    111. Section 1952(b) further describes “unlawful activity” as, “any business enterprise

involving . . . narcotics or controlled substances (as defined in section 102(6) of the Controlled

Substances Act)[.]”.

                                     Fourth Cause of Action

    112. Plaintiff repeats and realleges the averments in paragraphs one through 94 as though

fully set forth herein.

    113. For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C) because it constitutes or is derived from proceeds traceable to “dealing

in a controlled substance,” a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way

of 18 U.S.C. § 1956(c)(7)(A)).

    114. Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to . . . any offense constituting ‘specified

unlawful activity’ (as defined in section 1956(c))” is subject to forfeiture to the United States.

See 18 U.S.C. § 981(a)(1)(C)(2018).

                                                 16
    Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 17 of 19 PageID #:17



   115. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

   116. The list of offenses under section 1961(1)(A) are further defined as “racketeering

activity,” and include “any act or threat involving . . . dealing in a controlled substance or listed

chemical (as defined in section 102 of the Controlled Substances Act), which is chargeable under

State law and punishable by imprisonment for more than one year[.]” See 18 U.S.C. §

1961(1)(A).



                                       Fifth Cause of Action

   117. Plaintiff repeats and realleges the averments in paragraphs one through 94 as though

       fully set forth herein.

   118. For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C) because it constitutes or is derived from proceeds traceable to a

violation of 18 U.S.C. § 1952 ([i]nterstate and foreign travel or transportation in aid of

racketeering enterprises), a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way

of 18 U.S.C. § 1956(c)(7)(A)).

   119. Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to . . . any offense constituting ‘specified

unlawful activity’ (as defined in section 1956(c))” is subject to forfeiture to the United States.

See 18 U.S.C. § 981(a)(1)(C)(2018).

   120. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

   121. The list of offenses under section 1961(1)(A) are further defined as “racketeering
                                              17
    Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 18 of 19 PageID #:18



activity,” and include “any act which is indictable under . . . section 1952[.]” See 18 U.S.C. §

1961(1)(A).

   122. Section 1952(a) describes the following as an indictable act:

              (a) Whoever travels in interstate or foreign commerce or uses the mail or
       any facility in interstate or foreign commerce, with intent to—
               (1) distribute the proceeds of any unlawful activity; or
               (2) commit any crime of violence to further any unlawful activity; or
               (3) otherwise promote, manage, establish, carry on, or facilitate the
       promotion, management, establishment, or carrying on, of any unlawful activity[.]

18 U.S.C. § 1952(a).

   123. Section 1952(b) further describes “unlawful activity” as, “any business enterprise

involving . . . narcotics or controlled substances (as defined in section 102(6) of the Controlled

Substances Act)[.]”

                                         Prayer for Relief

   WHEREFORE, based upon the aforementioned facts and circumstances, Plaintiff, United

States of America, by and through its undersigned counsel, and pursuant to Fed. R. Civ. P. Supp.

G(3)(b), respectfully, prays:

   1) That process issue for an arrest warrant in rem for the subject property, which Plaintiff

will execute in accordance with 28 U.S.C. § 1355(d) and Fed. R. Civ. P. Supp. G(3)(c);

   2) That due notice be given to all parties to appear and show cause why forfeiture of the

subject property to the United States in accordance with the claims herein set forth should not be

decreed;

   3) That this Court enter a judgment of forfeiture for the subject property to the United

States; and

   4) That this Court grant Plaintiff all other relief as it may deem just and proper, together with

                                                 18
    Case: 1:19-cv-01685 Document #: 1 Filed: 03/11/19 Page 19 of 19 PageID #:19



the costs and disbursements of this action.

                                              DATED this __th day of March 2019.

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney
                                              For the Northern District of Illinois

                                              By:     Jeffrey R. Borup
                                                     JEFFREY R. BORUP
                                                     Assistant United States Attorney
                                                     219 South Dearborn Street, 5th Floor
                                                     Chicago, Illinois 60604
                                                     Desk: (312) 697-4087
                                                     Email: jeffrey.borup@usdoj.gov

                                              Attorneys for Plaintiff
                                              United States of America




                                                19
Case: 1:19-cv-01685 Document #: 1-1 Filed: 03/11/19 Page 1 of 1 PageID #:20
